         Case 1:16-vv-01479-UNJ Document 123 Filed 02/11/21 Page 1 of 1




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: February 11, 2021

* * * * * * * * * * * * * *                  *
TAMARA CHAVEZ, Parent of T.C.,               *
a minor,                                     *
                                             *
               Petitioner,                   *       No. 16-1479V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
* * * * * * * * * * * * * *                  *

                                             ORDER

        On February 10, 2021, respondent’s counsel emailed the undersigned’s law clerk stating,
that after discussion with petitioner’s counsel the parties would like to set an April 1, 2021
deadline for the parties to file any demonstratives to be used during direct examinations at the
entitlement hearing. Additionally, they requested the hearing start at 10:00AM EST each day.

       The following is ORDERED:

        The parties shall file any demonstratives to be used during direct examinations at the
entitlement hearing by Thursday, April 1, 2021.

       Any questions regarding this Order may be directed to my law clerk, Megan Andersen, at
(202) 357-6345 or by e-mail at Megan_Andersen@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                             s/Nora Beth Dorsey
                                                             Nora Beth Dorsey
                                                             Special Master




                                                 1
